Exhibit 10.1

 
SENIOR SECURED NOTES REPURCHASE AGREEMENT
 
This SENIOR SECURED NOTES REPURCHASE AGREEMENT (this “Agreement”) to repurchase
10% Senior Secured Notes of Vista Gold Corporation due March 4, 2011 is made as
of May 13, 2010 by and between Whitebox Advisors LLC (the “Holder”) and Vista
Gold Corporation, a company organized and existing under the laws of the Yukon
Territory, Canada (the “Company”).
 
RECITALS


WHEREAS, the Holder is the legal and beneficial owner and holder of the 10%
Senior Secured Notes of the Company due March 4, 2011 (the “Notes”) identified
on Schedule A hereto, issued pursuant to a Senior Secured Note Indenture dated
March 4, 2008 (the “Indenture”) by and among, the Company, Minera Paredones
Amarillos S.A. de C.V., as guarantor, HSBC Bank USA, N.A., as trustee (the
“Trustee”), and HSBC México, S.A. de C.V., Institución de Banca Múltiple, Grupo
Financiero HSBC, División Fiduciaria, as collateral agent;


WHEREAS, the Notes, to date, have not matured; and


WHEREAS, the Holder, desiring to sell the Notes, approached the Company with
respect thereto, and the Company in turn desires to repurchase Notes from the
Holder in the aggregate principal amount identified on Schedule A hereto (the
“Subject Notes”).


NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and agreements of the parties contained herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


SECTION 1. Repurchase and Sale of the Subject Notes.
 
1.1           Subject to the terms and conditions of this Agreement, the Company
agrees to repurchase from the Holder and the Holder agrees to sell to the
Company the Subject Notes identified on Schedule A hereto, in the principal
amount and for an aggregate purchase price as set forth on Schedule A hereto, to
be paid as follows: (i) 40% of the principal amount of the Subject Notes to be
paid in cash discounted at 1.5% (“Purchase Price”) and (ii) 60% of the principal
amount of the Subject Notes and the remaining interest on the Subject Notes
though maturity to be paid through the issuance of common shares of the Company
(“Shares”).     .
 
1.2           The repurchase and sale of the Subject Notes shall take place at
the offices of Dorsey & Whitney LLP, 370 17th Street, Denver, Colorado 80202 on
May 20, 2010, or such other date as the parties may agree upon in writing upon
satisfaction of the conditions to closing provided in Sections 2 and 3
hereof  (the “Closing Date”).
 
1.3           On  or prior to the Closing Date, Holder shall deliver the Subject
Notes on behalf of Company to the Trustee, duly endorsed or accompanied by an
assignment duly endorsed in a form acceptable to the Trustee, or by means of the
book-entry transfer procedures of The Depositary Trust Company, as depositary
for the Subject Notes, or by other means of transfer reasonably acceptable to
Company and the Trustee, against payment by the Company to the Holder of the
Purchase Price described on Schedule A hereto, by wire transfer using the wire
 

 
 
 

--------------------------------------------------------------------------------

 

instructions to be provided separately to the Company by the Holder and delivery
of the Shares to Holder by means of the book-entry transfer procedures of The
Depositary Trust Company.
 
1.4           The Holder hereby agrees that upon receipt of the Purchase Price
and the Shares, the Subject Notes shall be cancelled by the Trustee and the
Company shall have no further obligation to the Holder thereunder.
 
SECTION 2.                                Conditions Precedent to the Holder’s
Obligation to Close
 
The Holder’s obligation to sell the Subject Notes and to take the other actions
required to be taken by the Holder pursuant to this Agreement is subject to the
satisfaction, or waiver, of the following conditions:
 
2.1           The representations and warranties of the Company made in this
Agreement shall be true and correct in all respects, as of the date hereof and
as of the Closing Date as though then made.
 
2.2           The Company shall have duly performed and complied with all of the
obligations that the Company is required to perform or to comply with pursuant
to this Agreement on or prior to the Closing Date.


SECTION 3.                                Conditions Precedent to the Company’s
Obligation to Close


The Company’s obligation to repurchase the Subject Notes and to take the other
actions required to be taken by the Company pursuant to this Agreement is
subject to the satisfaction, or waiver, of the following conditions:
 
3.1           The representations and warranties of the Holder made in this
Agreement shall be true and correct in all respects, as of the date hereof and
as of the Closing Date as though then made.
 
3.2           The Holder shall have duly performed and complied with all of the
obligations that the Holder is required to perform or to comply with pursuant to
this Agreement on or prior to the Closing Date.


3.3           The Shares shall have been approved for listing by the NYSE Amex
and the Toronto Stock Exchange.


SECTION 4.                                Representations And Warranties Of
Holder.
 
Holder represents and warrants to the Company, as of the date hereof and as of
the date of delivery of the Subject Notes that:
 
(a)           The execution, delivery and performance by Holder of this
Agreement, and the consummation of the transactions contemplated hereby are
within the powers of Holder and have been or will have been duly authorized by
all necessary action on the part of Holder, and that this Agreement constitutes
a valid and binding agreement of Holder, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement or creditors’ rights generally or
 

 
 

--------------------------------------------------------------------------------

 

(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.
 
(b)           The execution, delivery and performance by Holder of this
Agreement and the consummation of the transactions contemplated hereby require
no order, license, consent, authorization or approval of, or exemption by, or
action by or in respect of, or notice to, or filing or registration with, any
governmental body, agency or official on the part of Holder.
 
(c)           The execution, delivery and performance by Holder and Company of
this Agreement, and the consummation of the transactions contemplated by this
Agreement, do not and will not (i) violate the articles of incorporation (or
similar constituent document) or bylaws of Holder, (ii) violate any material
agreement to which Holder is a party or by which Holder or any of its property
or assets is bound, or (iii) violate any law, rule, regulation, judgment,
injunction, order or decree applicable to Holder.
 
(d)           Holder is the beneficial owner of the Subject Notes, and upon the
consummation of the transactions contemplated hereby, the Company will receive
the Subject Notes, in each case, free and clear of any encumbrances, including,
without limitation, any charge, claim, condition, equitable interest, lien,
option, pledge, security interest, right of first refusal, or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership.
 
(e)           There is no investment banker, broker, finder or other
intermediary which has been retained by, will be retained by or is authorized to
act on behalf of Holder who might be entitled to any fee or commission from
Company or Holder upon consummation of the transactions contemplated by this
Agreement.
 
(f)           The Holder has received all the information it considers necessary
or appropriate to determine whether to sell the Subject Notes to the Company
pursuant to this Agreement. The Holder acknowledges (i) the Company has not made
any representation or warranty, express or implied, except as set forth herein,
regarding any aspect of the sale and purchase of the Subject Notes, the
operation or financial condition of the Company or the value of the Subject
Notes, (ii) that it is not relying upon the Company in making its decision to
sell the Subject Notes to the Company pursuant to this Agreement and (iii) that
the Company is relying upon the truth of the representations and warranties in
this Section 4 in connection with the purchase of the Subject Notes hereunder.
 
(g)           The Holder has had an opportunity to review the federal, state and
local tax consequences of the sale of the Subject Notes to the Company and the
transactions contemplated by this Agreement with its own tax advisors. The
Holder is relying solely on such advisors and not on any statements or
representations of the Company.
 
(h)           The Holder has made no general solicitation in connection with the
sale of the Subject Notes, acknowledges that it independently approached the
Company regarding the transactions contemplated hereby and that the Company did
not initiate or attempt to initiate the transactions contemplated hereby.
 


 
SECTION 5. Representations, Warranties And Covenants Of The Company.
 

 
 

--------------------------------------------------------------------------------

 

5.1           Company represents and warrants to the Holder, as of the date
hereof and as of the date of delivery of the Shares, that:
 
(a) The execution, delivery and performance by Company of this Agreement, and
the consummation of the transactions contemplated hereby and thereby are within
the powers of Company and have been or will have been duly authorized by all
necessary action on the part of Company, and that this Agreement constitutes a
valid and binding agreement of Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement or creditors’ rights generally or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
 
(b) The execution, delivery and performance by Company of this Agreement and the
consummation of the transactions contemplated hereby require no order, license,
consent, authorization or approval of, or exemption by, or action by or in
respect of, or notice to, or filing or registration with, any governmental body,
agency or official on the part of Company.
 
(c) The execution, delivery and performance by Holder and Company of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, do not and will not (i) violate the articles of incorporation or
bylaws of Company, (ii) violate any material agreement to which Company is a
party or by which Company or any of its property or assets is bound,
(iii) violate any law, rule, regulation, judgment, injunction, order or decree
applicable to Company,.
 
(d) The Shares, when issued in exchange for the Subject Notes in accordance with
this Agreement, will be duly and validly authorized and issued, fully-paid and
non-assessable, free and clear of all encumbrances, liens, equities or claims.
On or before the date of issuance of the Shares, the Shares shall have been
approved for listing on the NYSE Amex and the Toronto Stock Exchange.
 
(e) There is no investment banker, broker, finder or other intermediary which
has been retained by, will be retained by or is authorized to act on behalf of
Company who might be entitled to any fee or commission from Company or Holder
upon consummation of the transactions contemplated by this Agreement.
 
(f)  Upon the consummation of the transactions contemplated hereby and thereby
the Company shall make all required disclosures on a timely basis, provided
however, that if the Company determines that disclosure of the transactions
requires disclosure on Form 8-K such disclosure shall be made within (4)
business days of the consummation of the transactions contemplated by this
Agreement.
 
(g)  Except for equity securities issuable upon exercise or conversion of
outstanding securities of the Company as of the date of this Agreement, the
Company hereby agrees that it will not issue any equity securities of the
Company or enter into any agreements, discussions or negotiations relating to
the issuance of any equity securities of the Company, other than securities
issued pursuant to this Agreement, for a period of 14 days following the
issuance of the Shares pursuant to the terms of this Agreement. .
 
(h)           The Company has made no general solicitation in connection with
the repurchase of the Subject Notes, acknowledges that it was independently
approached by the Holder
 

 
 

--------------------------------------------------------------------------------

 

regarding the transactions contemplated hereby and did not initiate or attempt
to initiate the transactions contemplated hereby.
 
5.2           Company covenants to the Holder that it will use its best efforts
to obtain the approval of the listing of the Shares on the NYSE Amex and the
Toronto Stock Exchange.
 
SECTION 6. Exempt Transaction.
 
(a)            Holder understands and acknowledges that the Shares have not been
registered under the United States Securities Act of 1933, as amended (the
“Securities Act”) or any applicable state securities laws and that the exchange
of the Subject Notes for the Shares hereby is intended to be exempt from such
registration requirements pursuant to Section 3(a)(9) of the Securities Act  and
exemptions from state securities laws, which exemptions depends upon, among
other things, the accuracy of the Holder’s representations expressed herein.
 
(b) Holder represents and warrants to the Company that it did not purchase the
Subject Notes with a view to, or for sale in connection with, any distribution
of the Shares issuable upon exchange of the Subject Notes.
 
(c) Holder represents and warrants to the Company that to the knowledge of
Holder, no commission or other remuneration has been or will be paid or given,
directly or indirectly, for soliciting the transactions contemplated hereby.
 
(d) The Holder represents and warrants to the Company either:
 
(1) the Subject Notes do not constitute “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act, or
 
(2) if the Subject Notes constitute “restricted securities”, the Holder will so
indicate on Schedule A hereto and the Holder understands and agrees that (i) the
Shares cannot be used to cover short sales entered into by the Holder and
(ii) until the expiration of the holding period applicable to sales of the
Shares under Rule 144(d) under the Securities Act (or any successor provision),
any certificate evidencing such Shares shall bear a legend to that effect unless
otherwise agreed by Company in writing.
 
(e) Holder represents and warrants to the Company that the Holder is not an
“affiliate” of the Company as such term is defined in Rule 12b-2 of the United
States Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
SECTION 7.                                Termination.   If the approval of the
listing of the Shares on the NYSE Amex or Toronto Stock Exchange is not approved
within five business days of the date of this Agreement, either party shall have
the right to terminate this Agreement and all its obligations hereunder by
providing written notice to the other party of such termination.
 
SECTION 8. Survival; Indemnity. The representations and warranties of the
parties hereto contained in this Agreement shall survive the consummation of the
transactions contemplated hereby. The Holder and the Company agree to indemnify
and protect the other party, its employees, contractors, agents and attorneys
and its successors and assigns and hold them harmless from and against any and
all losses, liabilities, costs and expenses (including reasonable
 

 
 

--------------------------------------------------------------------------------

 

attorneys’ fees) incurred as a result of the breach by the Holder or the
Company, as applicable, of any of its representations, warranties or covenants
contained in this Agreement.
 
SECTION 9. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,
 
if to the Holder, as indicated on the signature pages hereto,
 
if to Trustee to:
 
HSBC Bank USA, N.A.
Attn.: Mr. Frank Godino, Vice President International Finance
10 East 40th Street, 14th Floor
New York, New York 10016-0200
Phone: 212-525-1316
                        Fax:  212-525-1300; email: frank.godino@us.hsbc.com
 
if to the Company to:
 
Vista Gold Corporation
7961 Shaffer Parkway, Suite 5
Littleton, Colorado 80127
Attn: Michael B. Richings
Fax: (720) 981-1186
 
With a copy to:  Mr. Gregory G. Marlier
 
Dorsey & Whitney LLP
370 17th Street, Suite 4700
Denver, Colorado 80202
Attn: Kenneth Sam
Fax: (303) 629-3450


or to such other address or telecopy number and with such other copies as such
party may hereafter specify for the purpose of notice. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 6 p.m. EST in the place of
receipt and such day is a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.


SECTION 10. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 
 

--------------------------------------------------------------------------------

 

SECTION 11. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.


SECTION 12. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns;  provided  that no party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of each other party hereto.


SECTION 13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws principles thereof.  The parties hereto hereby agree that any action
brought under this Agreement or related to the transactions contemplated hereby
shall be in a Federal or State court located in the County of New York in the
State of New York.


SECTION 14. Waiver Of Jury Trial. Each of the parties hereto hereby irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or related to this agreement or the transactions contemplated hereby.


SECTION 15. Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.


SECTION 16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.


SECTION 17. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.


SECTION 18. Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by law.


SECTION 19.  Further
Assurances.                                                                Each
party hereby agrees to execute any additional documents and take any additional
actions as may be reasonably necessary to carry out the terms of this Agreement.


[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

If the foregoing is acceptable to you, please acknowledge your agreement by
signing below in the space provided for your signature and returning an original
copy hereof.


Date: May 13, 2010


VISTA GOLD CORPORATION


By:  /s/ Gregory G. Marlier
Name:  Gregory G. Marlier
 
Title:  Chief Financial Officer



THE FOREGOING IS AGREED TO
AND ACKNOWLEDGED BY:


WHITEBOX ADVISORS, LLC On behalf of its client accounts set forth in Schedule A




By:  /s/ Mark Strefling
Name:  Mark Strefling
Title:  Chief Legal Officer




Address for Notices to Holder pursuant to Section 9


3033 Excelsior Blvd, Ste 300
Minneapolis, MN 55416
 
Attention:  Dan Philp
Phone:  612-253-6084
Fax:  612-253-6151
Email:  dphilp@whiteboxadvisors.com





 
 

--------------------------------------------------------------------------------

 



SCHEDULE A


Principal amount of 10% Convertible Notes due 2011 to be exchanged by Holder:
$5,667,000
Accrued Interest of 10% Convertible Notes due 2011 to be exchanged by Holder,
through March 4,2011 since Dec 15, 2009 coupon: $690,572.05


Purchase Price:


Cash Amount Due, calculated by multiplying the Principal by 40% and further
multiplying by 98.5%:  $2,232,798


Shares:


Amount of Shares due, determined by taking the Principle amount multiplied by
60% plus the Accrued Interest and dividing it by $2.15.


Number of Shares of Common Stock to be issued in exchange by Company: 1,902,684






Instructions for Delivery of Common Stock:


Name of Broker: Deutsche Bank
Broker DTC #: 573
Attention: Furyal Haider
Phone: (212) 250-5416
Email: furyal.haider@db.com






The Exchange Notes (check one):


x           Are not “restricted securities” (see Section 4(d)(1))
¨           Are “restricted securities” (see Section 4(d)(2))
Date restricted Exchange Notes were issued: ___________________








Client Accounts
Amount of Bonds
Shares Receiving
Cash Receiving
DTC Participant
DTC #
Whitebox Convertible Arbitrage Partners, LP
406,000
136,314
159,964
Deutsche Bank
573
Whitebox Combined Partners, LP
2,630,000
883,017
1,036,220
Deutsche Bank
573
IAM-Mini Fund 14 Limited
131,000
43,983
51,614
Deutsche Bank
573
Pandora Select Partners, LP
1,000,000
335,748
394,000
Deutsche Bank
573
Whitebox Special Opportunities Fund LP, Series B
1,500,000
503,622
591,000
Deutsche Bank
573




 
 

--------------------------------------------------------------------------------

 
